United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bakersfield, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0135
Issued: August 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 24, 2017 appellant filed a timely appeal from an August 29, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUES
The issues are: (1) whether appellant has established more than two percent permanent
impairment of his right lower extremity for which he previously received schedule award
compensation; and (2) whether appellant has established more than one percent permanent

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 29, 2017 decision OWCP received additional evidence in this claim.
However, the Board’s jurisdiction is limited to the evidence that was in the record at the time OWCP issued its final
decision. Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. See 20
C.F.R. § 501.2(c)(1); M.B., Docket No. 09-0176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008).

impairment of his right upper extremity for which he previously received schedule award
compensation.
FACTUAL HISTORY
On January 22, 2007 appellant filed an occupational disease claim (Form CA-2) alleging
that he developed pain in his right shoulder, right elbow, right wrist, as well as numbness and pain
in his right hand. He attributed his upper extremity conditions to his job duties, including operating
a motor vehicle, delivering mail, lifting trays of mail, and casing mail. OWCP assigned the claim
File No. xxxxxx227 and, on March 8, 2007, accepted it for sprain of the right shoulder and upper
arm. Appellant returned to modified work on May 23, 2008. On November 7, 2008 OWCP
expanded acceptance of the claim to include right shoulder calcifying tendinitis and right trigger
thumb. It further expanded acceptance of the claim, on February 11, 2010, to include right knee
tear. On March 30, 2011 appellant underwent a surgical right thumb A1 pulley release.
On November 4, 2014 appellant filed a traumatic injury claim (Form CA-1) alleging that
on October 31, 2014 his right knee collapsed, he lost his balance, missing a step, and sprained his
left ankle. OWCP assigned that claim OWCP File No. xxxxxx240 and accepted it for sprain of
the right knee and leg, lumbar sprain, sprain of the left ankle, and contusion of the left hip.3
In a series of reports dated beginning on October 10, 2014, Dr. Kamal Eldrageely, a
physiatrist, noted that appellant complained of right knee pain. He indicated that appellant had a
prior injury to his patella and had undergone knee surgery.
In a report dated November 24, 2014, Dr. Eldrageely reviewed appellant’s right knee
magnetic resonance imaging (MRI) scan and found a severe thinning and fraying of the patellar
articular cartilage. He diagnosed right knee strain.
On January 29, 2015 Dr. Ronald Glousman, a Board-certified orthopedic surgeon,
performed a diagnostic arthroscopy, partial medial meniscectomy, synovectomy, and
chondroplasty on appellant’s right knee. On July 13, 2015 OWCP expanded the acceptance of
appellant’s claim to include late effect of right tendon injury to the right thumb and tear of the
medial meniscus of the right knee.
Through a letter dated July 21, 2015, OWCP referred appellant, a statement of accepted
facts (SOAF),4 and a list of questions for a second opinion evaluation with Dr. Ernest B. Miller, a
Board-certified orthopedic surgeon. In his August 13, 2015 report, Dr. Miller diagnosed superior
labral tear of the right shoulder with full range of motion and excellent strength. He also found
that appellant had full range of motion of his right thumb following the trigger thumb release, and

3
OWCP File Nos. xxxxxx227 and xxxxxx240 have been administratively combined, with File No. xxxxxx227
serving as the master file.
4

The July 13, 2015 SOAF indicated that appellant had undergone left shoulder surgery on January 29, 2015 as well
as his documented right knee surgery on that date. OWCP advised Dr. Miller of the error and received a revised report
which omitted references to the left shoulder procedure.

2

that he had full range of motion of his right knee following the partial medial meniscectomy with
no swelling or instability.
Appellant retired from the employing establishment on July 31, 2015.
Dr. Richard E. Sall, a Board-certified physiatrist, completed a report on November 19,
2015 and noted loss of range of motion for appellant’s right thumb and right shoulder, as well as
minor discomfort in his right knee. He opined that appellant had reached maximum medical
improvement (MMI).
On February 3, 2016 Dr. Sall completed an impairment rating for schedule award purposes.
He evaluated appellant’s percentage of permanent impairment in accordance with the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).5 Dr. Sall determined that appellant reached MMI on February 3, 2016. He
noted appellant’s history of injury on January 2, 2003, as well as appellant’s October 31, 2014
work injury which resulted in right knee strain, lumbar strain, left ankle strain, and contusion to
the hip. Dr. Sall provided range of motion figures for appellant’s extremities including his right
shoulder as: 130 degrees of flexion, 30 degrees of extension, 26 degrees of adduction, 130 degrees
of abduction, 21 degrees of internal rotation, and 50 degrees of external rotation. Appellant’s right
thumb exhibited: 60 degrees of metacarpophalangeal (MP) joint flexion, 35 degrees of MP joint
extension, 50 degrees of radial abduction; and 3 degrees of carpometacarpal (CMC) joint
adduction. The right knee MRI scan on November 19, 2014 demonstrated a tear of the posterior
horn of the medial meniscus, severe thinning and fraying of the patella articular cartilage, and
minimal marginal osteophytes of the patella. Dr. Sall diagnosed partial medial meniscectomy of
the right knee, surgical release of the right trigger thumb, and healed calcific tendinitis of the right
shoulder.
On July 18, 2016 appellant filed a claim for a schedule award (Form CA-7).
On August 2, 2016 OWCP requested that Dr. Sall provide an opinion on the extent of
appellant’s percentage of permanent impairment for schedule award purposes utilizing the sixth
edition of A.M.A., Guides.6
In a supplemental report dated September 3, 2016, Dr. Sall evaluated appellant’s
percentage of permanent impairment. He found that appellant had no permanent impairment of
his right thumb, as his digital stenosing tenosynovitis was corrected by surgery.7 Dr. Sall
determined, using the diagnosis-based impairment (DBI) methodology, that appellant had one
percent permanent impairment of his right shoulder due to class 1 functional history, as well as
mild physical examination and functional history grade modifiers which are consistent with grade

5

A.M.A., Guides (5th ed. 2001).

6

A.M.A., Guides (6th ed. 2009).

7

Id. at 392, Table 15-2.

3

C.8 He evaluated appellant’s right knee permanent impairment as a meniscal injury, grade C, with
a two percent permanent impairment rating.9
In a report dated March 16, 2017, OWCP’s medical adviser, Dr. Herbert White, Jr., a
physician Board-certified in occupational medicine, reviewed Dr. Sall’s reports and found that
appellant reached MMI on February 3, 2016. He calculated two percent permanent impairment of
appellant’s right lower extremity due to his partial medial meniscectomy.10 Dr. White, also
utilizing the DBI methodology, determined that appellant had grade 1 modifiers for functional
history and physical evaluation. He applied the net adjustment formula and determined that
appellant’s default impairment at class 1, grade C was two percent impairment of the right lower
extremity.
In regard to appellant’s right shoulder, Dr. White found that the diagnosis was shoulder
tendinitis and class 1 diagnosis.11 He determined that appellant had grade 1 modifiers for
functional history and physical evaluation. Dr. White applied the net adjustment formula and
reached an impairment rating of one percent of the right upper extremity. He also agreed with
Dr. Sall’s finding that appellant had no permanent impairment of his right thumb.
On April 24, 2017 OWCP requested a supplemental report from Dr. Sall addressing
whether appellant’s permanent impairment rating was based on the whole person or on specific
affected, scheduled members.
In a report dated May 7, 2017, Dr. Sall noted that appellant’s impairment rating was based
on permanent impairment of the specific effected members and not the whole person.
In a report dated July 14, 2017, Dr. Sall listed appellant’s range of motion (ROM) in his
left lower extremity. He completed a report on July 26, 2017 and found that appellant had reached
MMI. Dr. Sall noted appellant’s history of injury on October 31, 2014 including tenderness over
the right knee. He opined that appellant had recovered following right knee surgery, but continued
to have pain in the left ankle, hip, and back. Dr. Sall’s diagnoses included status post partial medial
meniscectomy of the right knee, arthroscopically healed, chronic lumbar strain, chronic
trochanteric bursitis of the left hip, severe sprain of the left ankle with osteochondral lesion of the
medial talar dome, and split peroneus brevis tendon of the left ankle. He provided appellant’s
impairment ratings in accordance with the sixth edition of the A.M.A., Guides. Dr. Sall found one
percent permanent impairment of the whole person due to the partial medial meniscectomy of the
right knee.
By decision dated August 29, 2017, OWCP granted appellant schedule award
compensation for two percent permanent impairment of his right lower extremity and one percent
permanent impairment of his right upper extremity. It found that appellant should receive
8

Id. at 402, Table 15-5.

9

Id. at 509, Table 16-3.

10

Id.

11

A.M.A., Guides 402, Table 15-5.

4

compensation for 5.76 weeks or 40.32 days for two percent permanent impairment of his right
lower extremity and 3.12 weeks or 21.84 days for one percent permanent impairment of his right
upper extremity, for a total of 8.88 weeks or 62.16 days of compensation for both permanent
impairments in the amount of $7,100.35.12
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA13 and its implementing regulations14 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for loss
or loss of use, of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so that
there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides, published in 2009.15
In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the knee, reference is made to Table 16-3 (Knee Regional Grid)
beginning on page 509.16 After the Class of Diagnosis (CDX) is determined from the Knee
Regional Grid (including identification of a default grade value), the net adjustment formula is
applied using the grade modifier for Functional History (GMFH), grade modifier for Physical
Examination (GMPE), and grade modifier for Clinical Studies (GMCS). The net adjustment
formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).17 Under Chapter 2.3, evaluators are
directed to provide reasons for their impairment rating choices, including choices of diagnoses
from regional grids and calculations of modifier scores.18

12

On April 9, 2018 OWCP issued a decision denying appellant’s claim for a schedule award under File No.
xxxxxx240. Appellant subsequently requested a hearing and OWCP’s Branch of Hearings and Review issued a
decision on July 2018, which vacated the April 9, 2018 decision and remanded the case for further development of
that issue. The Board and OWCP may not simultaneously have jurisdiction over the same issue. Because the April 9
and July 20, 2018 decisions were issued while the same issue was pending before the Board, those decisions are null
and void. Arlonia B. Taylor, 44 ECAB 591, 597 (1993).
13

5 U.S.C. § 8107.

14

20 C.F.R. § 10.404.

15

For decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides. A.M.A.,
Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability
Claims, Chapter 2.808.5a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
16

A.M.A., Guides 509, Table 16-3.

17

Id. at 515-22.

18

Id. at 23-28.

5

ANALYSIS -- ISSUE 1
The Board finds that appellant has not established more than two percent permanent
impairment of his right lower extremity for which he previously received schedule award
compensation.
OWCP accepted that appellant sustained a right knee sprain and medial meniscal tear with
resulting surgery. Appellant’s physician, Dr. Sall, and OWCP’s medical adviser, Dr. White,
agreed that appellant had two percent permanent impairment of his right lower extremity due to
his medial meniscal tear under the DBI methodology. The A.M.A., Guides provide that a partial
medial meniscectomy is a class 1 impairment with a default grade C impairment value of two
percent of the lower extremity.19 Dr. White determined that appellant had grade 1 modifiers for
functional history and physical examination. He applied the net adjustment formula and
determined that appellant’s default impairment at class 1, grade C was two percent permanent
impairment of the right lower extremity. OWCP properly found that the medical evidence does
not establish more than two percent impairment of appellant’s right lower extremity for which he
previously received a schedule award.
On appeal appellant argues that he should receive a longer period of compensation due to
the two percent impairment of his right lower extremity. For a complete loss of use of a leg, an
employee shall receive 288 weeks of compensation.20 As appellant has 2 percent permanent
impairment of his right lower extremity, he is entitled to 2 percent of 288 weeks or 5.76 weeks of
compensation as determined by OWCP. Appellant has not submitted any medical evidence
establishing that he has more than two percent permanent impairment of his right lower extremity.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
The sixth edition requires, for upper extremity permanent impairment ratings, identifying
the impairment CDX condition, which is then adjusted by grade modifiers based on GMFH,
GMPE, and GMCS.21 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCSCDX).
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.22 If ROM is used as a stand-alone approach, the total of
motion impairment for all units of function must be calculated. All values for the joint are
19

Id. at 509, Table 16-3.

20

5 U.S.C. § 8107(c)(2).

21

A.M.A., Guides 401-19.

22

Id. at 461.

6

measured and added.23 Adjustments for functional history may be made if the evaluator
determines that the resulting impairment does not adequately reflect functional loss and functional
reports are determined to be reliable.24
OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating upper extremity impairments.25 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)26
The Bulletin further advises:
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available evidence.
“Upon receipt of such a report, and if the impairment evaluation was provided from
the claimant’s physician, the CE should write to the claimant advising of the
medical evidence necessary to complete the impairment assessment and provide 30
days for submission. Any evidence received in response should then be routed back
to the DMA for a final determination. Should no evidence be received within 30
days of the date of the CE’s letter, the CE should proceed with a referral for a second
opinion medical evaluation to obtain the medical evidence necessary to complete

23

Id. at 473.

24

Id. at 474.

25

FECA Bulletin No. 17-06 (issued May 8, 2017).

26

Id.

7

the rating. After receipt of the second opinion physician’s evaluation, the CE
should route that report to the DMA for a final determination.”27
ANALYSIS -- ISSUE 2
The Board finds that this case is not in posture for decision regarding the rating of
appellant’s right upper extremity permanent impairment due to his accepted right shoulder and
thumb conditions.
OWCP has accepted appellant’s claim for sprain of the right shoulder and calcifying
tendinitis of the right shoulder, as well as right trigger finger and right thumb tendon injury. In his
February 3, 2016 report, Dr. Sall provided range of motion measurements for appellant’s right
shoulder as well as his right thumb, but he did not use the measurements to rate appellant’s
permanent impairment pursuant to the A.M.A., Guides. In his supplemental report dated
September 3, 2016, Dr. Sall provided a right upper extremity impairment rating utilizing the DBI
method. He concluded that appellant had one percent permanent impairment of the right shoulder
and zero percent permanent impairment of the right trigger finger.
On March 16, 2017 OWCP’s DMA reviewed Dr. Sall’s DBI rating and agreed that
appellant had one percent permanent impairment of his right shoulder and zero percent permanent
impairment of his right trigger finger. As the A.M.A., Guides allow for the use of both the DBI
and ROM methods to calculate an impairment rating for the diagnoses in question, the method
producing the higher rating should have been used. The DMA should also have rated appellant’s
permanent impairment using the stand-alone ROM methodology to determine whether there was
a higher possible rating. If the medical evidence of record was insufficient for the DMA to render
a rating on ROM methodology where allowed, the DMA should have advised as to the medical
evidence necessary to complete the rating.
On remand OWCP shall obtain a supplemental report from the DMA, pursuant to FECA
Bulletin 17-06. After such further development as deemed necessary OWCP shall issue a de novo
decision regarding appellant’s entitlement schedule award compensation for permanent
impairment of his right upper extremity.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than two
percent permanent impairment of his right lower extremity for which he previously received
schedule award compensation. The Board further finds that this case is not in posture for decision
with respect to the extent of appellant’s right upper extremity permanent impairment.

27

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed with respect to the schedule award for appellant’s
right lower extremity. The August 29, 2017 decision is set aside with respect to the schedule award
for appellant’s right upper extremity and the case is remanded to OWCP for action consistent with
this decision.
Issued: August 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

